Fourth Court of Appeals
                                 San Antonio, Texas
                                      August 10, 2017

                                    No. 04-17-00231-CV

 LAW OFFICE OF MATTHEW S. NORRIS, PLLC, Matthew S. Norris, Steven Norris Law
                     Firm, P.C., and Steven Norris,
                              Appellants

                                              v.

                                 ECKE & POLING, PLLC,
                                       Appellee

                 From the 408th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017-CI-04007
                     The Honorable Norma Gonzales, Judge Presiding

                                       ORDER
        Appellants’ unopposed motion to abate this appeal to facilitate a settlement is
GRANTED. It is ORDERED that the appellants file a motion requesting an appropriate
disposition of this appeal no later than September 29, 2017. See Caballero v. Heart of Texas
Pizza, L.L.C., 70 S.W.3d 180, 180 (Tex. App.—San Antonio 2001, no pet.); TEX. R. APP. P. 42.1,
43.2.

                                                   _________________________________
                                                   Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of August, 2017.


                                                   ___________________________________
                                                   Luz Estrada
                                                   Chief Deputy Clerk